Citation Nr: 0816022	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-09 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent, for service-connected degenerative joint disease 
(DJD) of the lumbosacral spine, prior to July 17, 2007.

2.  Entitlement to an increased evaluation in excess of 20 
percent for service-connected DJD of the lumbosacral spine, 
beginning July 17, 2007.

3.  Entitlement to an initial compensable evaluation for 
service-connected gastroesophageal reflux disease (GERD), 
prior to July 17, 2007.

4.  Entitlement to an increased evaluation in excess 10 
percent for service-connected GERD, beginning July 17, 2007.





ATTORNEY FOR THE BOARD

M. Peters, Legal Intern



INTRODUCTION

The veteran had active military service from February 1987 
until February 1991.  The veteran, who was a reservist, 
performed active service from September 2001 to July 2002.  

The veteran was originally service connected for both his DJD 
of the lumbosacral spine and GERD in a November 2005 RO 
rating decision.  The DJD of lumbosacral spine was initially 
given a 10 percent rating, and his GERD was given a no 
percent rating, both effective on April 14, 2005.  

The Decision Review Officer (DRO) in his November 2007 
decision assigned an increased evaluation for the service-
connected DJD of the lumbosacral spine of 20 percent, and the 
GERD to 10 percent, both effective on July 17, 2007.  



FINDINGS OF FACT

1.  The service-connected DJD of the lumbosacral spine is not 
shown to productive of thoracolumbar disability manifested by 
normal forward flexion, but a combined range of motion 
greater than 120 degrees but less than 235 degrees, prior to 
July 17, 2007.  

2.  Beginning July 17, 2007, the service-connected DJD of the 
lumbosacral spine is shown to be manifested by thoracolumbar 
disability manifested by forward flexion greater than 30 
degrees but less than 60 degrees, but does not exhibit 
ankylosis.  

3.  The service-connected GERD is shown to be manifested by 
nausea, heartburn, reflux and abdominal pain relieved by 
medication, prior to July 17, 2002.  

4.  Beginning July 17, 2007, the veteran is shown to have 
regurgitation; epigastric, scapular and arm pain; heartburn 
and nausea; and dysphagia, but is not shown to have 
considerable impairment of health or other findings of  
hematemesis, anemia or weight-loss.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected DJD of the 
lumbosacral spine, prior to July 17, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, including Diagnostic Codes 5235-5242 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected DJD of the 
lumbosacral spine, beginning on July 17, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, including Diagnostic Codes 5235-5243 (2007).  

3.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected GERD, prior to July 17, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, including Diagnostic 
Code 7346 (2007).  

4.  The criteria for an assignment of a rating in excess of 
10 percent for the service-connected GERD, beginning on July 
17, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, including 
Diagnostic Code 7346 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In May 2007, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to an increased evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in May 2007 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran was also told in the May 2007 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence 
considered in determining the disability rating included 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition 
and symptoms on employment.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that relevant 
medical examinations are of record as of October 2005 and 
July 2007.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

In every instance where the rating schedule does not provide 
a no percent evaluation for a diagnostic code, a no percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  



DJD Claim

The veteran's service-connected DJD of the lumbosacral spine 
is currently rated under Diagnostic Code 5242, which is part 
of the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R.§ 4.71a, Diagnostic Code 5235-43 (2007).

Under this criteria, a 10 percent rating is assigned where 
there is evidence of forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine.  

And finally, a 100 percent evaluation is warranted where 
there is unfavorable ankylosis of the entire spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5235-43 (2007).  

The notes to the formula for diseases and injuries to the 
spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 
degrees; left and right lateral flexion is 0 to 30 degrees; 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right lateral rotation.  The normal combined 
range of motion is 240 degrees for the thoracolumbar spine.  
The normal ranges of motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. s 4.71a, Diagnostic Code 5235-43, Note (2).  

Favorable ankylosis is when the spinal segment is fixed in a 
neutral position (zero degrees).  Unfavorable ankylosis is 
when the fixation occurs in either extension or flexion, and 
which results in one or more of the following: difficulty 
walking because of limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diagrammatical 
respiration; gastrointestinal symptoms due to pressure on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurological symptoms due to 
nerve root stretching.  See 38 C.F.R § 4.71a, Diagnostic Code 
5235-43 Note (5).  

The veteran had a VA examination in October 2005.  The VA 
examiner measured the veteran's thoracolumbar forward 
flexion, extension, right and left lateral flexion, and right 
and left rotation at 94, 32, 41, 35, 26 and 26 degrees, 
respectively.  The combined range of motion for the 
thoracolumbar spine is therefore 232 degrees.  

The VA examiner noted that the veteran experienced 4 to 5 
"flare-ups" a month, which took 24 hours to respond to 
treatment.  During a flare-up, the VA examiner said that the 
range of motion in the veteran's thoracolumbar spine was 
reduced by 50 percent.  

During examination, the veteran experienced tightness in his 
back after 5 repetitions of forward flexion and extension.  
There was no radicular pain.  The VA examiner specifically 
noted that there was no reduction in the range of motion or 
evidence of fatigue or lack of endurance and that motor 
strength was maintained.  

Since the veteran's maximum forward flexion is 90 degrees, 
the veteran is considered normal.  However, the veteran's 
combined range of motion for his thoracolumbar spine is 
greater than 120 degrees but less than 235 degrees, and is 
therefore properly assessed a 10 percent rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5242.  

However, on appeal, the veteran contends that, since his 
range of motion is reduced by 50 percent during flare-up, 
that his range of motion during a flare-up - 116 degrees - is 
properly rated at 20 percent.  

When rating a service-connected disability on the basis of 
limitation of range of motion, the Board must carefully 
consider whether a higher rating is assignable due to 
"functional loss" of a musculoskeletal disability 
separately from consideration under the Diagnostic Codes.  
"Functional loss" may occur as a result of any of the 
DeLuca factors: limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, functional loss due to the DeLuca Factors 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  

Although the veteran may experience flare-ups 4 to 5 days a 
month which require treatment and reduce the veteran's range 
of motion by 50 percent, the VA examiner specifically noted 
that there was no reduction in motion, fatigue or lack of 
endurance.  There was tightness in his lower back during 
repetitive flexion and extension, but no pain that limited 
the range of motion.  

Furthermore, given the veteran's actual scores, his range of 
motion is mostly normal.  Also, there is no specific evidence 
of record that the veteran's range of motion was actually 
reduced by 50 percent during a flare-up.  Leshore v. Brown, 
8 Vet. App. 406, 409 (1995) (the bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  

The Board therefore finds that none of the DeLuca Factors 
exist that warrant a higher rating than his already assessed 
10 percent for limitation of motion as part of the Schedule.  
Thus, the veteran's claim for a rating in excess of 10 
percent prior to July 17, 2007 must be denied.  

The veteran was next examined on July 17, 2007.  During that 
examination, the VA examiner noted that the veteran had a 
forward flexion, extension, right and left lateral flexion 
and right and left rotation at 55, 20, 30, 30, 25 and 25 
degrees, respectively.  

The combined range of motion for the veteran's thoracolumbar 
spine is therefore 185 degrees.  The VA examiner also 
specifically found that there was no ankylosis of the 
thoracolumbar spine.  

Since the veteran's forward flexion is greater than 30 
degrees, but less than 60 degrees, the demonstrated 
limitation of motion warrants a 20 percent rating on July 17, 
2007.  See 38 C.F.R. § 471a, Diagnostic Code 5242.  In order 
to qualify for any higher rating than 20 percent, the veteran 
needs to show evidence of a forward flexion of his 
thoracolumbar spine less than 30 degrees or ankylosis of the 
thoracolumbar spine, neither of which the VA examiner said 
were shown upon examination.  

However, during this examination, the veteran also stated 
that he had pain radiating to his lower extremities.  The VA 
doctor noted that the veteran, within the past year, had 8 
incidents of incapacitation, totaling 20 days.  

There was no radicular pain or loss of muscle strength in the 
VA examination in October 2005.  Although the veteran 
complained on VA examination in July 2007 of low back pain 
with radiation down his legs, motor and sensory evaluation of 
the lower extremities was normal on the VA evaluations, 
meaning that there was no medical evidence of neuropathy.  
Additionally, the VA examiner noted that there were no signs 
of intervertebral disc syndrome with chronic and permanent 
nerve root involvement.  

As there is no medical evidence of neurological impairment 
related to the low back warranting a compensable evaluation, 
the Board finds that a higher evaluation cannot be assigned 
by providing separate evaluations for the chronic orthopedic 
and neurologic manifestations of the service-connected DJD of 
the lumbosacral spine.  

A spinal condition which radiates pain into the lower 
extremities can be rated under Diagnostic Code 5243. Under 
this code, the evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

While the veteran may have complained of radiating pain to 
his extremities, the VA examiner specifically found no 
evidence of intervertebral disc syndrome in July 2007, which 
renders 38 C.F.R. § 4.71a, Diagnostic Code 5243 inapplicable.  
Furthermore, even if Diagnostic Code were applicable to the 
facts of this case, the number of incapacitating days that 
the veteran had is not productive of a higher rating than 20 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board therefore finds that for the period beginning July 
17, 2007, the veteran warrants a rating of 20 percent, but no 
more.  Thus, the veteran's claim for a rating in excess of 20 
percent for the period beginning on July 17, 2007, must be 
denied.  


GERD Claim

The service-connected GERD is currently rated under 
Diagnostic Code 7346.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2007).  Under these criteria, a 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  

A 30 percent rating is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A 10 percent rating is assigned when the disease exhibits two 
or more of the symptoms for the 30 percent evaluation of less 
severity.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  

The veteran was examined in an October 2005 VA examination 
for his GERD.  The VA examiner found that the veteran had 
reflux, heartburn, nausea and abdominal pain.  The VA 
examiner also stated that the veteran's medication controlled 
the condition quite well, except for when he forgot to take 
it.  No mention of the veteran's weight was provided.  

Given the evidence, the veteran, when taking his medication, 
does not have at least two of the symptoms listed under the 
above criteria for 30 percent, and therefore a rating of 10 
percent is not warranted.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  Thus, the Board finds that the veteran's GERD is 
not productive of a compensable disablement prior to July 17, 
2007.  

The veteran was next examined by VA on July 17, 2007 when the 
examiner noted that the veteran suffered from dysphagia; 
heartburn; epigastric, scapular and arm pain; reflux; 
regurgitation; nausea and vomiting.  However, the service-
connected GERD is not shown to be productive of considerable 
impairment of health in this case.  

The veteran also did not suffer from anemia or malnutrition, 
nor was there any hematemesis.  The veteran weighed 253 
pounds on examination and looked well nourished.  

Given this evidence, the Board finds that the veteran's 
symptoms do not warrant a compensable rating prior to July 
17, 2007 or higher than 10 percent thereafter.  



ORDER

An initial rating in excess of 10 percent, prior to July 17, 
2007, for service-connected DJD of the lumbosacral spine is 
denied.  

A rating in excess of 20 percent, beginning on July 17, 2007, 
for service-connected DJD of the lumbosacral spine is denied.  

An initial compensable rating for service-connected GERD, 
prior to July 17, 2007, is denied.  

An increased rating in excess of 10 percent for service-
connected GERD, beginning on July 17, 2007 is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


